 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 9
                                                   Case No. 3:14-cv-00347-LAB-BGS
10    U.S. SECURITIES AND EXCHANGE
11    COMMISSION,

12                        Plaintiff,

13           v.

14    JAMES Y. LEE,
                                                   ORDER TO DISBURSE GARNISHED FUNDS
15                        Defendant,
16    and LARISSA O. ETTORE, et al.,
17                        Relief Defendants
                          And Judgment Debtors.
18
19
             This case is before the Court upon Plaintiff-Judgment Creditor’s, United States Securities and
20
21    Exchange Commission (“Commission”), Motion for an Order to Disburse Garnished Funds (ECF No.

22    166), and the record as a whole. Having considered the Commission’s Motion, this Court finds as
23    follows:
24
            1.     This Court has jurisdiction over the subject matter of the action and over the Relief
25
     Defendant-Judgment Debtor, Larissa Ettore (“Ettore”).
26
            2.     The record establishes that on February 3, 2017, this Court entered a final judgment
27
28 (“Judgment”) in favor of the Commission and against Ettore for disgorgement in the amount of
     $386,694.25 and prejudgment interest in the amount of $76,790.70, for a total of $463,484.95. (ECF No.
 1
 2 103)
 3          3.     The Commission’s post-judgment investigation into Ettore revealed that she is conducting

 4 her personal and professional business in the names of and/or through family members: Ulla Ettore,
 5 Roger Ettore, and Timo Ettore (collectively, the “Nominees”). The Nominees have open accounts at:
 6
     Bank of America, N.A. (“BOA”), E*Trade Financial Corporation (“E*Trade”), Wells Fargo Bank, N.A.
 7
     (“Wells Fargo”), JP Morgan Chase Bank, N.A. (“JPMC”) (collectively “Garnishees”).
 8
            4.     On June 18, 2018, the Commission filed its Applications for Writs of Continuing
 9
10 Garnishment naming the Garnishees. Based upon the evidence submitted to this Court, the property in
11 the names of the Nominees is subject to the Garnishments.
12          5.     On June 18, 2018, this Court issued the Commission’s Post-Judgment Continuing Writs
13 of Garnishment, which were served on the Garnishees, Ettore and Nominees.
14
            6.     E*Trade answered the Writ of Garnishment on July 3, 2018, and stated that it was in
15
     possession, custody, or control of non-earning property in which Ulla, Roger and Timo Ettore have an
16
17 interest. (ECF No. 157).
18          7.     Wells Fargo answered the Writ of Garnishment on July 3, 2018, and stated that it was in

19 possession, custody, or control of non-earning property in which Timo Ettore has an interest. (ECF No.
20 158).
21
            8.     BOA answered the Writ of Garnishment on July 6, 2018, and stated that it was in
22
     possession, custody, or control of non-earning property in which Roger and Ulla Ettore have an interest.
23
     (ECF No. 159).
24
25          9.     JPMC answered the Writ of Garnishment on July 10, 2018, and stated that it was in

26 possession, custody, or control of non-earning property in which Ulla and Timo Ettore have an interest.
27 (ECF No. 160).
28          10.    The Garnishees’ Answers were served on counsel for Ettore by way of the CM/ECF
                                                    2
     system and on the Nominees via first class mail on the dates they were filed.
 1
 2          11.     Neither Ettore nor the Nominees has filed a claim of exemption or other objection to the

 3 Writs of Garnishment, requested a hearing in this matter, or asserted any reason why the funds being
 4 held by the Garnishees should not be paid to the Commission.
 5 Now, therefore,
 6
            IT IS HEREBY ORDERED that the Judgment Creditor’s Motion for an Order to Disburse
 7
     Garnished Funds is GRANTED.
 8
 9          IT IS HEREBY FURTHER ORDERED that Garnishees, Bank of America, N.A., E*Trade

10 Financial Corporation, Wells Fargo Bank, N.A., and JP Morgan Chase Bank, N.A., pay all funds
11 currently held in the name of Larissa Ettore, Ulla Ettore, Roger Ettore and Timo Ettore to the
12 Commission, which shall be delivered or mailed to:
13
                                   Enterprise Services Center
14                                 Accounts Receivable Branch
                                   6500 South MacArthur Boulevard
15                                 Oklahoma City, OK 73169,
16   and shall be accompanied by a letter identifying the case title, civil action number, and name of this
17
     Court; Larissa Ettore as a relief defendant in this action; and specifying that payment is made pursuant to
18
     this the Final Judgment entered in this matter.
19
20
21    Dated: February 20, 2019
                                                   Hon. Larry A. Burns
22                                                 Chief United States District Court Judge

23
24
25
26
27
28
                                                          3
